Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
16, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00195-CV


               SURETEC INSURANCE COMPANY, Appellant

                                        V.

    BENJAMIN M. LAWSKY, SUPERINTENDENT OF FINANCIAL
   SERVICES OF THE STATE OF NEW YORK, AS LIQUIDATOR OF
            NASSAU INSURANCE COMPANY, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2013-36621A


                  MEMORANDUM OPINION

      This is an appeal from a judgment signed February 23, 2016. On July 28,
2016, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Christopher.